Citation Nr: 0315334	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-18 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active military service from September 1969 
to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied service connection for a skin 
disability. 

A review of the record reveals that the veteran's skin claim 
was previously denied by May 1994 and August 1997 rating 
decisions.  The June 2000 rating decision on appeal did not 
explicitly address whether new and material evidence had been 
submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

During the pendency of this appeal, the veteran has filed 
other claims, none of which are in appellate status.  A March 
2003 rating decision denied an increase for the service-
connected hemorrhoids.  A notice of disagreement (NOD) was 
filed in March 2003, and a statement of the case (SOC) was 
issued in June 2003.  To date, a substantive appeal or 
equivalent correspondence has not been received, so the Board 
does not have jurisdiction to address this issue.  The Board 
notes the veteran has until March 11, 2004, to perfect an 
appeal to the Board concerning this claim.

The March 2003 rating decision also deferred adjudicating the 
pending issues of an increase for the service-connected 
gastrointestinal disorder and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran's attorney attempted to submit a NOD on these 
issues in March 2003.  However, a NOD must be filed after a 
decision has actually been made by the RO.  38 U.S.C.A. 
§ 7105(a) (2002), 38 C.F.R. § 20.201 (2002).  A deferral is 
not a determination.  38 U.S.C.A. § 7105(b).  Therefore, the 
NOD filed in March 2003 in response to the deferral on this 
issues was invalid.  The Board notes the veteran's attorney 
was advised of this fact.  See April 2003 Report of Contact.  
These two issues were then adjudicated in a June 2003 rating 
decision, but there is no indication that, to date, a valid 
NOD has been filed.  The veteran has until June 5, 2004, to 
disagree with that decision. 


FINDINGS OF FACT

1.  In May 1994 and August 1997, the RO denied the 
appellant's claim for service connection for skin disease.  
The appellant did not appeal either of those decisions.

2.  Some of the evidence received since 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for skin disease.

3.  The veteran served in Vietnam from July to September 
1970, and it is presumed that he was exposed to herbicides 
during service.

4.  There is no medical evidence showing any of the veteran's 
current skin disorders is related to his military service, to 
include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The June 1994 and August 1997 RO rating decisions that 
denied service connection for a skin condition are final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2002).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for a skin condition 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The appellant is not entitled to service connection for a 
skin condition.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the June 2000 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental statements of the case 
(SSOCs), together have adequately informed the veteran of the 
types of evidence needed to substantiate his claim.  
Furthermore, in April 2000, the RO sent a letter to the 
veteran telling him what was needed to substantiate a service 
connection claim.  Although that letter referred to a "well-
grounded" claim, a concept now eliminated by the VCAA, the 
basic elements of service connection were discussed in that 
letter and remain valid law today.  The April 2000 letter, 
then, shows that the veteran was informed, from the very 
beginning of the claims process, what evidence was needed for 
service connection to be granted.

More importantly, in April 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit 
information in support of his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and that 
reasonable efforts to help him get evidence would be made.  
He was told VA would make requests for medical, employment, 
and miscellaneous records, however, he was also informed he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in April 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision. 

The Board recognizes that the April 2001 letter did not 
notify the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  However, any failure to inform the 
veteran that he had one year to submit the requested 
information and/or evidence was harmless and did not affect 
his substantive rights.  That is so because more than one 
year has passed since the letter was sent, so the veteran's 
case was not decided before the one-year period expired, and 
he had more than ample time to submit additional evidence. 
The record shows that the veteran clearly was not prejudiced, 
and the RO continued to accept additional information and 
hold hearings to further develop the veteran's claim.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims that 
were not received.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran.  There is no 
basis for speculating that evidence exists that VA has not 
obtained.  

The Board notes that the veteran has often referenced 
receiving treatment from his family physician, a Dr. Jamison 
or Dr. Jimerson, but no records from that physician have been 
obtained.  However, the duty to obtain records only applies 
to records that are "relevant" to the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C. § 5103A(b)(1)); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  The appellant was specifically asked at his 
August 2002 personal hearing whether the family physician had 
treated him for his skin disorder.  He responded that he had 
not; he only sees this physician for "second opinions" or 
for his stomach disorder.  Therefore, although the Board is 
aware that medical evidence exists that has not been 
obtained, there is no showing that the evidence is relevant 
(i.e., pertinent) to this particular claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant has undergone various VA examinations over the 
years.  He was not, however, provided a VA examination 
specifically in connection with this claim.  Further 
examination is not needed in this case because there is no 
competent evidence that the claimed condition may be 
associated with his military service or any incident therein.  
This is discussed in more detail below.  To summarize, the 
veteran has never stated that a medical professional has told 
him his skin-related complaints or diagnoses are related to 
disease or injury incurred during service, and there is no 
indication in the record that such a relationship is 
possible.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


B. Legal Analysis

New and material evidence

A May 1994 rating decision, in pertinent part, denied service 
connection for a skin condition, then claimed as due to 
exposure to Agent Orange during service.  The veteran was 
informed of that decision in May 1994 and provided notice of 
his appellate rights at that time.  In June 1997, he again 
filed a claim for service connection for a skin condition as 
due to exposure to Agent Orange during service.  That claim 
was administratively denied in August 1997 after the veteran 
failed to submit requested evidence.  The veteran was 
provided notice of his appellate rights at the time of the 
denial.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

No correspondence was received from the veteran within the 
respective appeal periods following the 1994 and 1997 
denials.  Therefore, the May 1994 and August 1997 rating 
decisions are final. 

In March 2000, the RO received the veteran's claim to reopen.  
The RO denied entitlement to service connection for a skin 
disorder in the June 2000 rating decision on appeal without 
considering the preliminary issue of whether the appellant 
had submitted new and material evidence to reopen the claim.  
However, the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  
Therefore, the Board must decide whether the appellant will 
be prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the claim in June 
2000, it necessarily reviewed all of the evidence of record 
to reach that decision.  Since the Board must review all of 
the evidence of record in order to determine whether new 
evidence has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  Essentially, in 
adjudicating the claim on the merits, the RO gave the 
appellant more of a review than he was entitled to.  
Furthermore, the Board has decided to reopen the claim.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The majority of the evidence received since 1997 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).

The Board concludes that the appellant has submitted material 
evidence.  There remains a lack of evidence directly 
addressing the basis of the RO's denial in 1994 and 1997.  In 
other words, there is still no evidence showing the post-
service skin disorders are related to the veteran's military 
service, to include alleged exposure to Agent Orange.  
However, that is not the appropriate legal standard.  The 
additional evidence includes hearing testimony from the 
veteran detailing skin symptoms he experienced during service 
and continuity of symptomatology after service and a lay 
statement from his sister concerning the same.  The evidence 
received subsequent to August 1997 is presumed credible for 
the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Considering the observable nature of a skin disorder, the 
veteran and his sister are certainly competent to relate 
their observations.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the appellant's 
skin disorder, to include the issue of whether he, in fact, 
experienced skin-related symptomatology during his military 
service.  The additional evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a). 

Merits of claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2002).

The Board notes that the veteran has not, in connection with 
the claim submitted in 2000, alleged that the claimed skin 
condition is due to Agent Orange exposure.  However, since 
the claim has been reopened, the Board must consider all 
evidence of record, to include the veteran's allegations, and 
all potential theories of entitlement must be addressed.  
Therefore, the Board will consider whether the veteran's 
claim can be granted based on exposure to Agent Orange, or 
other herbicides, during service.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e); see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  A disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  No other condition other than 
one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002). 

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 68 Fed. Reg. 27630-27641 (May 20, 2003).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

Initially, the Board notes that the veteran's DD-214 shows 
that he served in Vietnam between July and September 1970.  
Therefore, he is presumed to have been exposed to herbicides 
during service.  See 38 U.S.C.A. § 1116(f).  

However, presumptive service connection is not warranted.  
The veteran has been diagnosed with several skin disorders, 
to include, but not limited to, psoriasis, lichen simplex 
chronicus, seborrheic keratoses, xerosis, angular chelitis, 
intertrigo, tinea cruris, and tinea pedis.  None of these 
skin conditions is subject to presumptive service connection.  
38 C.F.R. § 3.309(e).  

Incurrence of a chronic skin disorder in service is not 
factually shown.  All of the veteran's service medical 
examinations revealed the condition of his skin was normal or 
unremarkable.  Despite being treated, and even hospitalized, 
for several medical disorders none of the reports produced 
during the veteran's many visits makes mention of any skin 
condition.  Absent from the service records is any complaint 
made by the veteran concerning his skin disease.  When a 
thorough physical examination, to include the skin, was 
conducted when he was hospitalized shortly before discharge, 
there were no remarkable findings concerning the skin.  
Furthermore, during an October 26, 1970 service separation 
examination, the veteran expressly denied having, or ever 
having, any skin disease.  Likewise, the examining physician 
also found the veteran's skin to be in good health and 
indicated that on October 1970 exam.  

Associated with the veteran's claims file are numerous VA 
outpatient, hospitalization, and examination reports dating 
from December 1970 (the month after his discharge from 
service).  The normal skin examination findings upon 
separation from service are confirmed by December 1970 
records which state examination of the skin showed no lesions 
or abnormal pigmentation.  There was a notation at that time 
that the veteran had "scratched top off bump" on scrotum, 
and there was a little pus, as well as maybe a "lesion" 
according to a consultation report dated two days later.  
However, an actual skin disorder was not diagnosed at that 
time.

The first medical entry regarding the veteran's skin disease 
appears in December 1980 on the report of a dermatology 
consultation performed at the Cleveland, Ohio, VA medical 
center.  At that time, the veteran complained of itchy hands 
that would not heal.  The rashes were diagnosed as 
dermatitis, and the veteran noted that the condition had 
persisted only for a single month prior to the visit.  In 
fact, it was noted that he had no "atopic history."  On 
January 14, 1981 the veteran returned to the VA medical 
center for a follow-up exam, and again reported that he had 
no prior history of skin diseases.  However, in addition to 
noting the persistent hand rashes, the physician also noted 
that the veteran had maceration, scaling, and 
hyperpigmentation in his groin area.  At that time the 
veteran reported to the physician that the skin disease on 
his groin had been ongoing for the past five years.  The 
veteran has continued to visit VA medical centers 
intermittently since that time, with the diagnoses listed 
above.  

Therefore, the evidence shows that the veteran was first 
diagnosed with a skin condition in 1980, approximately 10 
years after his discharge from service.  None of the medical 
records or reports of medical history completed by the 
veteran prior to that date show the presence of or complaints 
concerning skin disease.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  The veteran's current claims of continuity of 
symptomatology since service are not persuasive evidence for 
the following reasons.  Even if the Board regards all the 
statement made by the veteran in 1980 to be fact, the 
veteran's skin disease could still only be traced back to 
1975, five years after his separation from service.  That 
five-year gap taken in conjunction with the veteran's past 
in-service denials regarding the existence of any skin 
diseases, as well as the absence of any mention of a skin 
condition in service, makes the veteran's current statements 
unpersuasive.  The service records are particularly 
significant in this instance because of the shear frequency 
with which the veteran had occasion to be viewed and assessed 
by a physician while receiving treatment for other unrelated 
illnesses, yet he never raised any complaints concerning his 
skin.  The same is true for the VA records dated between 1970 
and 1980.

For the same reasons discussed above, the Board also finds 
the statement from the veteran's sister to be of limited 
value.  Although she is also competent to state that she has 
observed skin rashes on the veteran, there is no indication 
that she has the medical training or knowledge necessary to 
state the skin disease is related to the veteran's military 
service.  Also, her statement is directly contradicted by the 
medical evidence of record, as well as the veteran's own 
statement in 1980 that skin symptomatology had only been 
present since 1975 (i.e., after service).


The veteran maintains that his skin condition was caused by 
Agent Orange exposure.  However, there is no medical evidence 
establishing such a relationship is possible.  The veteran 
has never stated that a medical professional told him a 
possible relationship exists between any diagnosed skin 
disorder and his military service, to include exposure to 
Agent Orange.  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed skin condition and the veteran's military 
service, VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).

While as a practical matter the presence of a skin condition 
may be easily ascertainable by laypersons, those persons do 
not possess the competence necessary to render opinions 
concerning the etiology of a medical disorder.  Here the 
evidence of the skin disease's etiology is lacking, and the 
fair inferences the Board may draw in the veteran's favor do 
not point to favorable resolution of his claim for service 
connection.  In conclusion, service connection must be denied 
because to hold otherwise would require the Board to decide 
against the clear weight of the evidence.  There is no 
benefit of the doubt that could be resolved in the 
appellant's favor.  










	(CONTINUED ON NEXT PAGE)




ORDER

Although the claim is reopened, entitlement to service 
connection for a skin disorder is denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

